           Case 1:16-cr-00826-LTS Document 472 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                  No. 16-CR-826-LTS

CARLOS OSORIO PEREZ,

                 Defendant.

-------------------------------------------------------x



                                                     ORDER

                 The Court has received Defendant Carlos Osorio Perez’s pro se motion for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 469.) The

Government is directed to file its response to Mr. Osorio Perez’s motion by June 9, 2020. A

complete, unredacted courtesy copy must be provided to defense counsel and emailed to

Chambers via SwainNYSDCorresp@nysd.uscourts.gov. Mr. Osorio Perez’s reply, if any, is due

within 7 days of his receipt of the Government’s response. Chambers will mail a copy of this

order to Mr. Osorio Perez.

                 Medical and other confidential personal information may be redacted from the

versions filed on ECF of the parties’ submissions. The parties must deliver unredacted copies of

any redacted filings to the drop box located in the lobby of the Daniel Patrick Moynihan

Courthouse, with a copy of this Order, as soon as is practicable and in any event no later than

July 17, 2020.




OSORIO PEREZ - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                        VERSION JUNE 2, 2020
                                                 1
         Case 1:16-cr-00826-LTS Document 472 Filed 06/02/20 Page 2 of 2



       SO ORDERED.

Dated: New York, New York
       June 2, 2020

                                                           _/s/ Laura Taylor Swain_____
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge


Copy mailed to:
Carlos Osorio Perez
#78689-054
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640




OSORIO PEREZ - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                    VERSION JUNE 2, 2020
                                                 2
